787 F.2d 589
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MADELINE COOK, Plaintiff-Appellee,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellant.
85-3885
United States Court of Appeals, Sixth Circuit.
3/7/86

REMANDED
N.D.Ohio
ORDER
BEFORE:  MERRITT, WELLFORD and NELSON, Circuit Judges.


1
This matter is before the Court for consideration of the Secretary's motion to remand this appeal.  The appellee has responded in opposition thereto.


2
On January 3, 1985, appellee filed a complaint in the district court seeking judicial review of the Secretary's determination that disability and widow's benefits should be denied.  The matter was referred to a magistrate who rendered his report and recommendation on July 18, 1985.  Appellee filed objections thereto based on an updated medical report attached to the objections.  Thereafter, the district court granted appellee's motion to 'introduce current medical records'.  The district court's order remanding the case to the Secretary for an award of disability benefits reflects the consideration of the then current reports.


3
The Secretary filed a notice of appeal from the order awarding benefits on October 18, 1985.  Later that day, appellant filed a motion for relief from judgment pursuant to Rule 60(b), Federal Rules of Civil Procedure, on the basis that the district court improperly considered the current medical reports.  On October 21, 1985, the district court entered an order which 'tentatively' granted the motion for relief from judgment.  The Secretary now seeks remand.


4
The Secretary has followed the remand procedures as described in First Nat'l Bank of Salem, Ohio v. Hirsch, 535 F.2d 343 (6th Cir. 1976).  Therefore, it is ORDERED that the motion to remand be granted for the district court to reconsider its order in light of First Nat'l Bank of Salem, supra.